518 F.2d 1296
UNITED STATES of America, Plaintiff-Appellee,v.Reginald Lorenza MATHEWS, Defendant-Appellant.
No. 74-2904.
United States Court of Appeals,Ninth Circuit.
July 28, 1975.

Danilo J. Becerra, Deputy Federal Defender, Los Angeles, Cal., for defendant-appellant.
Brendan D. Lynch, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
OPINION
Before KOELSCH and DUNIWAY, Circuit Judges, and TAYLOR,* District Judge.
PER CURIAM:


1
Reginald Lorenza Mathews appeals from a judgment of conviction of two counts of violating 18 U.S.C. App. § 1202(a) (possession of a firearm, in or affecting commerce, by a convicted felon).  We affirm.


2
His sole contention, that the district court's charge to the jury erroneously permitted his conviction without proof that he knew he was a convicted felon at the time of the offense, is without merit.  Mathews' argument is essentially that his ignorance of the law, i. e., of the statutory classification rendering his prior conviction a felony within the meaning of § 1202(a), precludes his conviction here.  But the short answer is provided by the time-honored maxim: ignorantia legis neminem excusat.  Such was the rationale in United States v. Crow, 439 F.2d 1193 (9th Cir. 1971), vacated on other grounds, 404 U.S. 1009, 92 S.Ct. 687, 30 L.Ed.2d 657 (1972).  There we held that § 1202(a) does not require proof of knowledge or intent, "except as the word 'possession' imports a knowing possession."  439 F.2d at 1195.  We seize this opportunity to reaffirm that conclusion.1


3
We have reviewed the district court's instructions as to the § 1202(a) counts and conclude they were wholly proper both consistent with the reasoning underlying Crow and in accordance with the plain language of the statute.


4
Affirmed.



*
 The Honorable Fred M. Taylor, Senior United States District Judge for the District of Idaho, sitting by designation


1
 We note that other circuits have followed the reasoning of Crow on the specific intent issue.  See United States v. Horton, 503 F.2d 810, 813 (7th Cir. 1974); United States v. Mostad, 485 F.2d 199, 200 (8th Cir. 1973); United States v. Thomas, 484 F.2d 909, 914-915 (6th Cir. 1973); United States v. Lupino, 480 F.2d 720, 724 (8th Cir. 1973); United States v. Wiley, 478 F.2d 415, 417-418 (8th Cir. 1973); United States v. Smith, 477 F.2d 399, 401 (8th Cir. 1973)